Citation Nr: 0407444	
Decision Date: 03/23/04    Archive Date: 04/01/04

DOCKET NO.  98-09 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a chronic bilateral 
foot disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel


INTRODUCTION

The veteran had active military service from May 1974 to July 
1975.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a November 1997 rating decision from the Oakland, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO) that denied entitlement to service connection for 
a chronic bilateral foot disability.  


FINDINGS OF FACT

1.  Service medical records show no in-service diagnosis or 
treatment for hammertoes, bursitis, plantar fasciitis, pes 
planus, contracted fifth metatarsal phalangeal joint, or any 
bilateral foot disability.  

2.  The evidence does not include a medical opinion that 
current hammertoes, bursitis, plantar fasciitis, pes planus, 
contracted fifth metatarsal phalangeal joint, or any 
bilateral foot disability resulted from an in-service event.  


CONCLUSION OF LAW

A bilateral foot disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Fulfillment of VA's duty to assist and inform the veteran

The claim may be adjudicated on the merits because the VA has 
fulfilled its duty to assist and inform the veteran in the 
development of the claim in compliance with The Veterans 
Claims Assistance Act of 2000.  The VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the VA.  38 U.S.C.A. § 5103A (West 2002).  
The VA shall also notify the claimant and the claimant' s 
representative, if any, of the evidence that is necessary to 
substantiate the claim, which evidence the claimant is to 
provide, which evidence the VA will attempt to obtain for the 
claimant, and the period of time in which the claimant is 
allowed to respond to notices.  See 38 U.S.C.A. § 5103(a) 
(West 2002); Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  

The veteran received a VA feet examination in January 2000, 
and the RO obtained the available service medical records and 
medical records from the identified health care providers.  
An August 1997 response from an identified private health 
care provider in Monterey, California confirmed that it had 
no available records for the period from 1975 to 1977, which 
the veteran had hoped would show foot problems in and soon 
after service.  The veteran filed several lay statements with 
the RO, and she provided sworn testimony at an August 1998 
regional office hearing.  Her July 2003 statement withdrew 
her previous request for a hearing before the Board.  

The RO's June 1997, July 1997, and April 2003 notice letters 
and November 2002 supplemental statement of the case informed 
the veteran of applicable laws and regulations, including 
applicable provisions of The Veterans Claims Assistance Act 
of 2000, the evidence needed to substantiate the claim, which 
party was responsible for obtaining the evidence, and the 
period of time allowed to respond to notices.  In these 
documents, the VA informed the veteran that it would obtain 
the available records in the custody of federal departments 
and agencies and request medical records from the identified 
private health care providers.  The veteran was informed that 
it was her responsibility to identify health care providers 
with specificity and that it still remained her ultimate 
responsibility to obtain any lay statements and private 
medical evidence needed to support the claim.  

The RO's June 1997, July 1997, and April 2003 notice letters 
technically informed the veteran that she had 60 days, 60 
days, and 30 days, respectively, in which to respond, but in 
the six years since June 1997 and July 1997 and the ten 
months since April 2003, the veteran and her representative 
have continued to present evidence and statements that will 
be considered in this appeal.  It is obvious that the veteran 
understood that evidence presented more than 60 days after 
the date of the June 1997 and July 1997 notices and more than 
30 days after the date of the April 2003 notice would still 
be considered.  Therefore, the VA has allowed the veteran the 
appropriate response time as mandated in Paralyzed Veterans 
of America, 345 F.3d at 1348.  

The VA has fulfilled its duty to assist and inform the 
veteran.  She was informed of new and applicable laws and 
regulations and of the evidence needed to substantiate the 
claim.  She was told which party was responsible for 
obtaining the evidence and provided ample opportunity to 
present such evidence.  The VA has obtained the identified 
pertinent records in its possession or confirmed the 
unavailability of such.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. 
Cir. 1997).  The VA has fulfilled its duty to assist and 
inform the veteran in the development of the claim.  


Entitlement to service connection for a chronic bilateral 
foot disability

For the veteran to establish service connection for a 
bilateral foot disability, the evidence must demonstrate that 
a bilateral foot disability was contracted in the line of 
duty coincident with military service, or if pre-existing 
such service, was aggravated therein.  38 U.S.C.A. §§ 1110, 
1131, 1153, 5107; 38 C.F.R. §§ 3.303, 3.306.  

The Board will first consider the possibility of entitlement 
to service connection on a direct basis.  To establish direct 
service connection, the veteran must present evidence of a 
current bilateral foot disability, show in-service 
manifestation of a bilateral foot disability, and provide a 
nexus opinion by a medical professional that a bilateral foot 
disability resulted from the in-service manifestation of 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Certainly, the veteran has shown that she has at least one 
current bilateral foot disability.  A valid claim requires 
proof of present disability.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  At a May 1997 VA clinic visit, 
the veteran had flexible hammertoes of the second, fourth, 
and fifth toes of the left foot, which is a bending of the 
involved toes at the first joints; keratoses, often called 
age spots; bursitis of the second, fourth, and fifth toes of 
the left foot; and plantar fasciitis, which is a type of 
inflammation, of the feet.  A July 1997 private diagnosis was 
generalized foot fatigue secondary to pes planus valgus 
deformity, which is a congenital disorder, and generalized 
plantar fasciitis.  An October 1997 VA x-ray revealed status 
post wire fixation of the left distal fifth metatarsal, 
interval bony bridging of osteotomy consistent with healing, 
and unchanged mild diffuse osteopenia, which is increased 
radiolucency of the bone.  Left foot pain was noted at March 
1998 and July 1998 VA clinic visits and at a September 1998 
private examination.  The January 2000 VA feet examiner also 
noted bilateral foot pain and a contracted fifth metatarsal 
phalangeal joint.  

Direct service connection is not in order because service 
medical records show no in-service diagnosis or treatment of 
hammertoes, bursitis, plantar fasciitis, pes planus, 
contracted fifth metatarsal phalangeal joint, or any 
bilateral foot disability.  The veteran was presumed sound at 
enlistment because her feet were normal at a May 1974 
entrance examination.  The veteran will be considered to have 
been in sound condition when examined, accepted and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto.  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. 
§ 3.304(b).  Although the veteran's right ankle gave out 
while walking in November 1974, she demonstrated full range 
of motion with no point tenderness or contusions on the 
lateral right foot, and her feet were still normal at her 
separation examination in June 1975.  

Direct service connection cannot be established because the 
evidence includes no medical opinion that hammertoes, 
bursitis, plantar fasciitis, pes planus, contracted fifth 
metatarsal phalangeal joint, or any current bilateral foot 
disability resulted from an in-service event.  See Hickson, 
12 Vet. App. at 253.  In considering whether the veteran's 
functional orthotics might have been made to treat ongoing 
foot pain from a service-connected disability, the September 
1998 private podiatrist disproved the possibility of service 
connection.  Noting that the veteran had been treated for 
foot pain from plantar fasciitis in July 1976, the September 
1998 private podiatrist opined that current foot pain was 
directly related to foot pain since 1976.  Unfortunately, 
onset of plantar fasciitis one year after service is too late 
to establish direct service connection.  The January 2000 VA 
feet examiner also provided no date of onset when he opined 
that recalcitrant plantar flexed fifth metatarsal with 
bursitis and hyperkeratotic skin formation were as likely as 
not to have resulted from nonservice-connected 
undercorrection of the original plantar flexed fifth 
metatarsal deformity.  

The Board must also consider whether service connection is 
warranted for pes planus under the doctrine of aggravation.  
While a congenital or developmental disability is generally 
ineligible for service connection, entitlement to service 
connection is allowed if the congenital disorder manifests 
for the first time and progresses at a rate greater than the 
natural progression during service.  See 38 C.F.R. § 
3.303(c); VAOPGCPREC 67-90 (July 18, 1990).  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles, 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(a).  Although the veteran was 
presumed sound at enlistment, service medical records show no 
diagnosis or treatment for pes planus.  Therefore, congenital 
pes planus cannot be presumed to have been aggravated in 
service.  

When the weight of the evidence is against the claim, as it 
is here, the benefit of the doubt doctrine is not for 
application, and entitlement to service connection must be 
denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2003); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990).  




ORDER

Entitlement to service connection for a chronic bilateral 
foot disability is denied.  



	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



